Citation Nr: 1047985	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  09-19 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
prior to September 10, 2007, and in excess of 60 percent 
thereafter, for chronic dermatitis.

2.  Entitlement to an effective date earlier than September 10, 
2007, for the assignment of a 60 percent evaluation for chronic 
dermatitis. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision of the St. Louis, 
Missouri, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for chronic dermatitis and 
assigned a 10 percent evaluation, effective June 8, 2004.  

In an August 2005 rating decision, the RO granted an earlier 
effective date of January 15, 1985 for the service connection for 
chronic dermatitis and assigned at 10 percent evaluation, 
effective January 15, 1985.  

In a November 2007 decision, the Board remanded the claims of 
entitlement to an initial evaluation in excess of 10 percent for 
chronic dermatitis, and entitlement to an effective date earlier 
than January 15, 1985 for service connection for chronic 
dermatitis.  The case has been returned to the Board for further 
appellate review.    

In July 2008, a statement of the case (SOC) was issued for the 
claim of entitlement to an effective date earlier than January 
15, 1985 for service connection for chronic dermatitis.  However, 
no VA Form 9, substantive appeal, or correspondence containing 
the necessary information is of record.  In light of the 
foregoing, the Board concludes that the issue of entitlement to 
an effective date earlier than January 15, 1985 for service 
connection for chronic dermatitis is not in appellate status for 
lack of a substantive appeal.  38 U.S.C.A. § 7105 (West Supp. 
2010); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2010).

In a November 2008 rating decision, a Decision Review Officer 
(DRO) assigned a 60 percent evaluation for chronic dermatitis, 
effective September 10, 2007.





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  Prior to September 10, 2007, the competent and probative 
medical evidence of record demonstrates that the Veteran's 
chronic dermatitis is manifested by 12 percent of the total body 
area affected.    

3.  As of September 10, 2007, the Veteran's chronic dermatitis is 
assigned at 60 percent disabling, the maximum rating authorized 
under Diagnostic Code 7806.  

4.  The Veteran filed to reopen his claim of entitlement to 
service connection for chronic dermatitis on June 8, 2004.

5.  The competent and probative medical evidence of record 
demonstrates that the Veteran has not met the schedular criteria 
for a 60 percent evaluation for his chronic dermatitis earlier 
than September 10, 2007.  


CONCLUSIONS OF LAW

1.  Prior to September 10, 2007, the criteria for an initial 
evaluation in excess of 10 percent for chronic dermatitis have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103a, 5107 (West Supp. 
2010); 38 C.F.R. §§ 3.159, 4.1, 4.118, Diagnostic Code 7806 
(2008).

2.  As of September 10, 2007, there is no legal basis for the 
assignment of a schedular evaluation in excess of 60 percent for 
chronic dermatitis.  38 U.S.C.A. § 1155 (West Supp. 2010); 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).

3.  The criteria for an effective date prior to September 10, 
2007, for the award of a 60 percent evaluation for chronic 
dermatitis, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107(b), 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.114, 3.159, 3.400 (2010). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Regarding the increased rating claim, the Veteran submitted a 
timely August 2005 substantive appeal, via a VA form 9, prior to 
the November 2007 Board remand and November 2008 DRO grant of 
increased rating; however, he was advised of this rating and did 
not withdraw his appeal for VA purposes.  In a December 2008 
report of contact, via a VA Form 119, the Veteran noted his 
acceptance of the 60 percent evaluation for chronic dermatitis; 
however, he failed to submit a written request to withdraw the 
claim on appeal.  

In AB v. Brown, 6 Vet. App. 35 (1993), the United States Court of 
Appeals for Veterans Claims (Court) held that, on a claim for an 
original or increased rating, the Veteran will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy, even if partially granted, where less than the 
maximum benefit available is awarded.  Thus, the appeal 
continues.  

Disability evaluations are determined by the application of the 
schedule of ratings which is based on average impairment of 
earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  In order to evaluate 
the level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  

When entitlement to compensation has been established and a 
higher initial evaluation is at issue, the level of disability at 
the time entitlement arose is of primary concern.  Consideration 
must also be given to a longitudinal picture of the Veteran's 
disability to determine if the assignment of separate ratings for 
separate periods of time, a practice known as "staged" ratings, 
is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Moreover, staged ratings are appropriate in any increased-rating 
claim in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Before the pendency of this appeal, the criteria for rating skin 
disabilities were revised, effective October 23, 2008.  The Board 
notes that those amendments only apply to applications for 
benefits received on or after October 23, 2008.  73 Fed. Reg. 54, 
708 (Sept. 23, 2008).  While the Veteran can request a review 
under these new clarified criteria, the Veteran, nor his 
representative, has requested such a review.  The Veteran filed 
his formal claim for VA compensation benefits, via a VA Form 21-
256 in January 1985 and personal statements, via a VA Form 21-
4138 to reopen his claim of entitlement to service connection for 
chronic dermatitis in June 2004.  As such, the amended 
regulations are not for application in this appeal.

The Rating Schedule under Diagnostic Code (DC) 7806 assigns a 0 
percent rating where less than 5 percent of the entire body or 
less than 5 percent of exposed areas are affected, and; no more 
than topical therapy is required during the past 12-month period.  
A 10 percent rating will be assigned where at least 5 percent, 
but less than 20 percent of the entire body, or at least 5 
percent, but less than 20 percent of exposed areas are affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent rating is warranted where 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas are affected, or; where 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  A 60 percent rating is warranted where more than 40 
percent of the entire body or more than 40 percent of the exposed 
areas are affected; or where there is constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month period.  
38 C.F.R. § 4.118, DC 7806 (2008).

There are some disorders of the skin that have active and 
inactive stages or are subject to remission and recurrence.  
Where the evaluation of such a disability fluctuates in degree of 
disability is at issue, an examination of the disability during 
an active stage or during an outbreak is required.  Ardison v. 
Brown, 6 Vet. App. 405 (1994); Bowers v. Derwinski, 2 Vet. App. 
675 (1992) (holding that the frequency and duration of the 
outbreaks and the appearance and virulence of them during the 
outbreaks must be addressed).  Thus, the frequency, duration, and 
outbreaks of skin disease exacerbations must be addressed and the 
skin disorder should be considered, whenever possible, at a time 
when it is most disabling.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

Rating Prior to September 10, 2007

In December 2004, the Veteran was afforded a VA examination for 
his skin disability.  The examiner diagnosed the Veteran with 
chronic dermatitis and noted that approximately 12 percent of the 
total body area was affected.  The Veteran was required to treat 
his skin disability with a daily application of lotions.  Post 
service private and VA outpatient treatment records further 
reflect complaints and treatment for his chronic dermatitis with 
topical therapy.

After carefully reviewing the evidentiary record, the Board finds 
that the Veteran's chronic dermatitis is appropriately rated as 
10 percent under DC 7806, prior to September 10, 2007.  A 
preponderance of the evidence is against a finding that an 
evaluation higher than 10 percent under DC 7806, prior to 
September 10, 2007, is warranted.  The medical evidence prior to 
September 10, 2007 shows less than 20 percent of the Veteran's 
entire body was affected, and he has never been treated with any 
systemic therapy.  In fact, the Veteran has only been prescribed 
topical therapy treatment, which includes: over the counter 
lotions, ammonium lactate lotion, salicylic acid cream, and 
triamcinolone ointment.  Therefore, an initial rating in excess 
of 10 percent is not warranted for the Veteran's service-
connected chronic dermatitis under DC 7806 prior to September 10, 
2007.

The Board has considered whether any other codes pertaining to 
the skin are applicable in this case prior to September 10, 2007.  
The diagnostic codes pertaining to scars and disfigurement are 
not applicable, as the Veteran's disability picture is one of 
chronic dry skin and moderate disfigurement of the lower 
extremities, which is already contemplated in the current rating 
under DC 7806.  Therefore, a rating under DCs 7800, 7801, and 
7805 is not appropriate.  DCs 7802, 7803, and 7804 pertain to 
scarring, which is not present in the instant case, thus also not 
applicable in this case.

Rating as of September 10, 2007

In October 2008, the Veteran was afforded a second VA examination 
for his chronic dermatitis.  The examiner diagnosed the Veteran 
with acquired ichthyosis vulgaris and noted that 80 percent of 
his body surface area was affected.  Post-service VA outpatient 
treatment records reflect complaints and treatment for his 
service-connected chronic dermatitis with systemic therapy.  
Specifically, the Veteran was prescribed a hydroxyzine tablet 
from September 10, 2007 to September 10, 2008, but only 
instructed to take as needed for extreme itchiness.

The Board finds that the Veteran's service-connected chronic 
dermatitis has been assigned the maximum schedular rating 
available for dermatitis as of September 10, 2007.  38 C.F.R. 
§ 4.118, DC 7806 (2008).  Thus, the Board has considered whether 
any other codes pertaining to the skin are applicable in this 
case as of September 10, 2007.  The diagnostic codes pertaining 
to scars and disfigurement are not applicable, as the Veteran's 
disability picture is one of dry and scaly skin, the worst being 
on the Veteran's lower extremities.  Although the October 2008 VA 
examiner noted less and diffuse scale on the Veteran's scalp, 
face, and neck, the examiner also noted no disfigurement.  
Therefore, a rating under DCs 7800, 7801, and 7805 is not 
appropriate.  DCs 7802, 7803, and 7804 pertain to scarring, which 
is not present in the instant case, thus also not applicable in 
this case.  

Moreover, the Board finds that the diagnostic code pertaining to 
diseases of keratinization (including ichthyosis, Darier's 
disease, and palmoplantar keratoderma), is also not applicable in 
this case.  38 C.F.R. § 4.118, DC 7824 (2008).  The Rating 
Schedule under DC 7824 assigns a 0 percent rating will be 
assigned where no more than topical therapy required during the 
past 12-month period.  A 10 percent rating will be assigned with 
localized or episodic cutaneous involvement and intermittent 
systemic medication, such as immunosuppressive retinoids, are 
required for a total duration of less than six weeks during the 
past 12-month period.  A 30 percent rating is warranted with 
either generalized cutaneous involvement or systemic 
manifestations, and; intermittent systemic medication, such as 
immunosuppressive retinoids, required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  A 60 percent rating is warranted with either generalized 
cutaneous involvement or systemic manifestations, and; constant 
or near-constant systemic medication, such as immunosuppressive 
retinoids, required during the past 12-month period.  Id. 

The medical evidence as of September 10, 2007 shows that the 
October 2008 VA examiner diagnosed the Veteran with ichthyosis 
vulgaris and noted the Veteran experienced systemic 
manifestations and undergoes systemic medication.  However, a 
preponderance of the evidence is against a finding that an 
evaluation higher than 60 percent under DC 7824, as of September 
10, 2007, is warranted.  Therefore, a rating under DC 7824 is 
also not appropriate in this case.

Because the Veteran has been in receipt of the maximum schedular 
rating available for chronic dermatitis, as of September 10, 
2007, the Board finds that an initial evaluation in excess of 60 
percent, as of September 10, 2007, is not warranted.  

Extra Schedular Consideration

Consideration has been given regarding whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); 
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that 
the issue of an extra-schedular rating is a component of a claim 
for an increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably raised 
by the record).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards.  Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of the Veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-16.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extra-schedular rating.  
Otherwise, the schedular evaluation is adequate, and referral is 
not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.

In this case, the schedular evaluation is not inadequate.  An 
evaluation in excess of that assigned is provided for certain 
manifestations of the service-connected disability at issue, but 
the medical evidence reflect that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's service-connected chronic dermatitis.  Moreover, the 
evidence does not demonstrate other related factors.  The Veteran 
has not required frequent hospitalization due to his chronic 
dermatitis, and marked interference with employment has not been 
shown.  In the absence of any additional factors, the RO's 
failure to consider or to refer this issue for consideration of 
an extra-schedular rating was not prejudicial.

In summary, and for the reasons and bases set forth above, the 
Board finds the Veteran is not entitled to an evaluation in 
excess of 10 percent prior to September 10, 2007, and in excess 
of 60 percent thereafter for service-connected chronic 
dermatitis.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.

Earlier Effective Date

The Veteran contends that an earlier effective date is warranted 
for his 60 percent disability rating for chronic dermatitis.

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be paid 
or furnished to any individual under laws administered by the VA.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the 
effective date of an award based on an original claim, a claim 
reopened after final adjudication, or a claim for increase of 
compensation shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the claim or 
the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2), (o).  However, 38 C.F.R. § 3.400(o)(2) provides 
that the effective date will be the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if a claim is received within one year from such date, 
otherwise it will be the date of receipt of claim.

In the present case, the Veteran's most recent claim to reopen 
the issue of entitlement to service connection for chronic 
dermitis was received on June 8, 2004.  Thus, under 38 C.F.R. 
§ 3.400(o)(2), it is necessary to determine whether, sometime 
between June 8, 2004 and June 8, 2005, a disability rating of 60 
percent for the Veteran's chronic dermatitis, became factually 
ascertainable.  To do so, the rating criteria for the disability 
at issue, as discussed above, must be examined.

The medical evidence of record does not indicate that between 
June 8, 2004 and June 8, 2005, the Veteran's chronic dermitis was 
manifest by symptomatology most nearly approximating the 60 
percent rating criteria ultimately assigned in a November 2008 
DRO decision.  An October 2004 private treatment record shows 
complaints of severe dryness and scaly lower extremities; 
however, there was no indication that the Veteran was in constant 
or near-constant use of systemic therapy required during the past 
12-month period.  Moreover, as noted above, a December 2004 VA 
examination report further revealed that only 12 percent of the 
Veteran's total body area was affected by chronic dermatitis, and 
that the Veteran was only using a daily application of topical 
lotion for treatment.  In short, none of the Veteran's private or 
VA treatment records during the period in question reflect 
symptoms consistent with a 60 percent rating under DC 7806.

Based on the foregoing, the Board concludes that an increase in 
the Veteran's chronic dermatitis was not factually ascertainable 
during the period in question.  Therefore, the provisions of 
38 C.F.R. § 3.400(o)(2) cannot serve as a basis for an earlier 
effective date here.

As the exception provided in 38 C.F.R. § 3.400(o)(2) is thus 
inapplicable, the standard remains that of a comparison between 
the date of receipt of claim or the date entitlement arose, with 
the later of the two serving as the effective date.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(o).

As previously noted, the RO received the Veteran's claim to 
reopen the issue of service connection for chronic dermatitis on 
June 8, 2004.  Thus, that date serves as the date of claim.  Upon 
reviewing the case, the Board finds that the date entitlement 
arose to a 60 percent rating for chronic dermatitis is on October 
23, 2008.  As shown in the October 23, 2008 VA examination 
report, the examiner noted that 80 percent of the Veteran's 
entire body was affected, and 10-20 percent of exposed areas were 
affected.  

The Board acknowledges a September 2007 VA outpatient treatment 
record which revealed that the Veteran was prescribed 
hydroxyzine, a systemic therapy treatment, and instructed to take 
it as needed beginning on September 10, 2007.  Notably however, 
he was not required to take this treatment in a constant or near-
constant manner during the past 12-month period as required under 
DC 7806 for a 60 percent evaluation.  

In any event, there is no basis for an effective date prior to 
September 10, 2007, for the award of a 60 percent rating for 
chronic dermatitis.  The Board notes that in reaching these 
conclusions, the evidence is at least in equipoise, and the 
benefit of the doubt doctrine has been applied where appropriate.  
See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5.103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform 
the claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.

In March 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of; 
and (5) effective date of the disability.  The Court held that 
the VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned if 
service connection was awarded.  

The claim of entitlement to an initial evaluation in excess of 10 
percent prior to September 10, 2007, and in excess of 60 percent 
thereafter, for chronic dermatitis arises from the Veteran's 
disagreement with the initial rating assigned after the grant of 
service connection.  In this case, the Veteran was provided a 
VCAA notice letter in July 2004 which informed him that in order 
to substantiate a claim for entitlement to service connection, 
the evidence needed to show he had a current disability, a 
disease or injury in service, and evidence of a nexus between the 
post service disability and the disease or injury in service, 
which was usually shown by medical records and medical opinions.  
The courts have held, and VA's General Counsel has agreed, that 
where an underlying claim for service connection has been granted 
and there is disagreement as to "downstream" questions, the 
claim has been substantiated and there is no need to provide 
additional VCAA notice or address prejudice from absent VCAA 
notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 
(2003).

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claims for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159 (2010).  In connection with the current 
appeal, VA has obtained the Veteran's private treatment records 
dated from February 2002 to March 2002 and from December 2002 to 
October 2004, as well as VA outpatient treatment records dated 
from January 1970 to September 2008.  The Veteran was also 
provided VA examinations in connection with his claim in December 
2004 and October 2008.  The VA examiners reviewed the Veteran's 
medical history and recorded pertinent examination findings.  All 
obtainable evidence identified by the Veteran relative to the 
claim has been obtained and associated with the claims file.  The 
Veteran has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, supra.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim of entitlement to an initial evaluation 
in excess of 10 percent prior to September 10, 2007, and in 
excess of 60 percent thereafter, for chronic dermatitis.  The 
evidence of record provides sufficient information to adequately 
evaluate the claim, and the Board is not aware of the existence 
of any additional relevant evidence which was not obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Turning to the Veteran's claim of entitlement to an earlier 
effective date earlier than September 10, 2007, for the 
assignment of a 60 percent evaluation for chronic dermatitis, no 
VCAA notice is necessary as well because, as is more thoroughly 
explained above, the outcome of this earlier effective date claim 
depends exclusively on documents which are already contained in 
the Veteran's claims file.  The Court has held that an appellant 
claiming entitlement to an earlier effective date is not 
prejudiced by failure to provide him with VCAA notice of the laws 
and regulations governing effective dates, if, based on the facts 
of the case, entitlement to an earlier effective date is not 
shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 
407, 410 (2004).  No additional development could alter the 
evidentiary or procedural posture of this case.  In the absence 
of potential additional evidence, no notice is necessary.  See 
DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the claimant).  The Board 
therefore finds that VA's duties to notify and assist contained 
in the VCAA are not applicable to this claim as well.

Furthermore, the Board finds that general due process concerns 
have been satisfied in connection with this appeal.  See 
38 C.F.R. § 3.103 (2010).  The Veteran was provided with ample 
opportunity to submit evidence and argument in support of his 
claim of entitlement to an earlier effective date.  The Board 
concludes that all reasonable efforts were made by both the VA to 
obtain evidence necessary to substantiate the claim.  No further 
assistance with the development of evidence is required.

ORDER

Entitlement to an initial evaluation in excess of 10 percent 
prior to September 10, 2007, and in excess of 60 percent 
thereafter, for chronic dermatitis is denied.

Entitlement to an effective date earlier than September 10, 2007, 
for the assignment of a 60 percent evaluation for chronic 
dermatitis, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


